Citation Nr: 9908461	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-28 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a jaw disorder.  

3.  Entitlement to service connection for a right ankle 
disability secondary to the service-connected right knee 
disability.  

4.  Entitlement to service connection for a left heel 
disability secondary to the service-connected right knee 
disability.

5.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for the residuals 
of right knee injury, status post medial meniscectomy with 
osteoarthritis (a right knee disability).


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1958 and from October 1966 to August 1968.  He also served 
with the United States Army Reserves (USAR) from April 1958 
to April 1963, with the Army National Guard from June 1977 to 
June 1984, and again with the USAR from June 1984 to June 
1994.  This service included periods of active duty for 
training, including from July 5, 1978 to October 31, 1978, 
and inactive duty training in June 1980.    

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine 
that established service connection for a right knee 
disability but denied the veteran's claims for service 
connection for hypertension, a jaw disorder, a right ankle 
disability, and a left heel disability, the latter two 
claimed to be secondary to the service-connected right knee 
disability.  A notice of disagreement regarding the 10 
percent evaluation assigned for the right knee disability, as 
well as the denial of service connection for the other 
alleged disabilities, was received in May 1996.  A statement 
of the case was issued in June 1996.  A substantive appeal 
was received from the veteran in June 1996.  A hearing was 
held at the RO in October 1996. 


FINDINGS OF FACT

1.  The medical evidence of record does not tend to 
demonstrate that the veteran suffered from hypertension 
during any period of active duty service or any period of 
active duty for training or within a year of active duty, or 
that this disorder otherwise resulted from active duty or 
active duty for training; this disorder was first diagnosed 
during a period of inactive duty training.  

2.  The medical evidence of record does not tend to 
demonstrate that the veteran aggravated a developmental jaw 
disorder during any period of service.  

3.  The medical evidence of record does not tend to 
demonstrate that the veteran suffers from a right ankle 
disability secondary to his service-connected right knee 
disability or that this disability is otherwise linked to his 
military service.

4.  The medical evidence of record does not tend to 
demonstrate that the veteran suffers from a left heel 
disability secondary to his service-connected right knee 
disability or that this disability is otherwise linked to his 
military service.

5.  The veteran's right knee disability is currently 
manifested by mild medial compartment joint space narrowing, 
some limitation of motion, and intermittent pain, including 
with activity.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for hypertension is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim for entitlement to service connection 
for a jaw disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim for entitlement to service connection 
for a right ankle disability secondary to the service-
connected right knee disability is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim for entitlement to service connection 
for a left heel disability secondary to the service-connected 
right knee disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The criteria for an evaluation higher than 10 percent for 
the veteran's service connected right knee disability have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003, 
5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection Issues

Introduction

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty or active duty for training.  Service connection 
may also be granted for disability resulting from an injury 
incurred or aggravated during inactive duty training.  
38 U.S.C.A. §§ 101(2),(24), 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  If hypertension becomes manifest to a 
compensable degree within one year of active duty it shall be 
considered to have been incurred in that period of active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113,1137 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.309 (1998).  A "determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet.App. 309, 314 (1993).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. 3.310 (1998).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet.App. 374 (1995).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect the claim 
is "plausible" or "possible" is required.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
§ 5107(a).  Grottveit  v. Brown, 5 Vet.App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet.App. 19, 21 (1993).

The Board points out that, with respect to disabilities which 
are claimed to be secondary to a service connected 
disability, the second and third Caluza requirement can also 
be met if there is evidence demonstrating that a disability 
is proximately due to or the result of a service-connected 
disease or injury or if there is evidence that a service-
connected disability has aggravated a non-service-connected 
disability. 38 C.F.R. § 3.310(a) (1998); Allen.


a.  Entitlement to service connection for hypertension

The veteran and his representative contend, in substance, 
that service connection is warranted for hypertension.  With 
regard to the first requirement under Caluza, the Board notes 
that there is medical evidence of record demonstrating that 
the veteran currently suffers from hypertension.  
Specifically, the report of a October 1996 VA examination 
notes a diagnosis of hypertension.  Further, VA outpatient 
treatment records dated in June and July 1996 note diagnoses 
of hypertension and that the veteran's blood pressure was 
190/110 and 174/120 (June), and 164/116 and 166/94 (July) 
during that time frame.  Private medical records from Paul A. 
Fitch, M.D. indicate that he began treating the veteran in 
June 1995 for, among other things, hypertension.  

This medical evidence sufficiently demonstrates that the 
veteran suffers from hypertension, and thus satisfies the 
first Caluza requirement (that there be a current disability 
demonstrated through medical diagnosis).

Regarding the second requirement of Caluza, the Board notes 
that the veteran's service medical records from his periods 
of active duty are negative regarding treatment for or 
complaints of hypertension.  Specifically, the Board points 
out that the March 1958 separation examination report (i.e. 
first period of active duty service) notes that the veteran's 
heart and vascular system were normal at that time, and his 
blood pressure was noted to be 100/70.  Further, the August 
1968 separation examination report (i.e. second period of 
active duty service) also notes that the veteran's heart and 
vascular system were normal at that time, and his blood 
pressure was noted to be 140/90.  

Further review of the medical records reveals that there is 
no indication that the veteran was treated for or diagnosed 
hypertension within a year of his separation from his periods 
of active duty service.  In fact, it is clear, from a review 
of the evidence, that the veteran was first diagnosed with 
hypertension in June 1980 after a confrontation with an 
officer and subsequent four mile run; these events took place 
while the veteran was serving a period of inactive duty 
training with the National Guard.  The Board notes that 
similar testimony was given by the veteran during a October 
1996 RO hearing.  An August 1980 investigation report notes 
that the veteran reported having no difficulty with 
hypertension prior to the alleged incident, and the 
investigator noted that the June 1980 events contributed to 
his hypertension.  

That said, the Board again points out that these events 
occurred when the veteran was serving a period of inactive 
duty training.  Specifically (confirmed in the August 1980 
report), the veteran was serving at that time under 32 U.S.C. 
§ 502, and such service is considered inactive duty training. 
See 38 C.F.R. § 3.6(d)(4) (1998).  As alluded to above, 
service connection may be granted for disability resulting 
from an injury incurred or aggravated during inactive duty 
training.  38 U.S.C.A. §§ 101(2),(24), 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Hypertension, while first 
diagnosed during a period of inactive duty training, is not 
an injury.  As such, service connection is not warranted 
solely due to this June 1980 diagnosis.  

A review of all of the medical evidence does not demonstrate 
that the veteran's hypertension, first diagnosed in June 
1980, is in any way related to his active duty service.  
Since there is no credible medical evidence of record 
demonstrating that the veteran's hypertension is linked to 
his active duty service or active duty for training, the 
third requirement set forth by the Court in Caluza, in order 
for a claim to be well-grounded, is not met.


b. Entitlement to service connection for a jaw disorder.

The veteran and his representative also contend, in 
substance, that service connection is warranted for a jaw 
disorder.  Specifically, they contend that the veteran 
suffers from the residuals of the jaw surgery he underwent in 
service in 1968.  A review of the record confirms that the 
veteran was admitted to the hospital at Andrews Air Force 
Base in January 1968 for surgical correction of mandibular 
prognathism.  

The report of a March 1996 VA examination indicates that the 
veteran complained that his dentures were worn out, that he 
had problems chewing food, and that there was a small area 
about the right lower lip where intermittent anesthesia is 
present.  He also complained of slight pain about the right 
temporomandibular joint on left lateral movement and 
bilateral moderate pain when chewing hard.  The examiner 
noted that the veteran currently has loose dentures with worn 
occluded surfaces, and slight anesthesia about the right 
lower lip.  A panelipse radiograph revealed a normal mandible 
and a well healed surgical site.  During the October 1996 RO 
hearing, the veteran testified that his jaw locks up once in 
a while and sometimes swells.  

When this case came before the Board in December 1998, it was 
sent out for a Veteran's Health Administration (VHA) opinion.  
The questions asked included the following: 

Was the veteran's mandibular prognathism 
noted in service a congenital or 
developmental defect ? Is at least as 
likely as not that the surgical treatment 
in service had the effect of ameliorating 
this disorder ? If not, is it as least as 
likely as not that this disorder was 
aggravated during service ?

That same month a medical advisory opinion was received from 
a VA medical specialist (specifically, a Chief, Oral and 
Maxillofacial Surgery of a VA medical facility); he stated 
that the veteran's mandibular prognathism is a developmental 
defect unrelated to his military service, and that the 
surgical treatment in service "did in fact" ameriolorate 
the veteran's complaint of difficulty wearing a maxillary 
denture and mandibular partial denture, noting that the 
shortening of the lower jaw realigned the jaws and allowed 
for a more functional rehabilitation.  

The specialist further noted that the surgery provided the 
veteran with years of good dental function, that the recent 
complaints of lower lip numbness were common after many years 
of complete denture wear, and that occasional locking of the 
temporomandibular joints with associated swelling was usually 
due to internal derangements of the joint as well as 
osteoarthritic changes.  He added that such things have a 
high prevalence in the population at large, and are often 
idiopathic or age related changes that do not have an easily 
defined cause.  

The specialist concluded that "[d]ue to the fact that these 
problem[s] are now noted 30 years after the mandible surgery, 
it is not likely the surgery is the cause of the present 
complaints."

The VA specialist has clearly stated that the veteran's 
mandibular prognathism is a developmental defect unrelated to 
his military service.  The Board notes that under VA 
regulation, the usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service. 38 C.F.R. 
§ 3.306(b)(1) (1998).  

Obviously, as reflected in the March 1996 VA examination 
report and confirmed by the medical advisory opinion received 
in December 1998, the 1968 surgery had the effect of 
ameliorating the veteran's mandibular prognathism, and the 
medical evidence of record does not indicate that that this 
disability was otherwise aggravated by service.  As such, the 
second requirement under Caluza - aggravation of a disease or 
injury in service (through lay or medical evidence) - has not 
been met with respect to this claim.  

The medical evidence does not demonstrate that the symptoms 
noted in the March 1996 VA examination report are the result 
of an aggravation of the veteran's mandibular prognathism 
while in service.  As such, the third requirement set forth 
by the Court in Caluza, in order for a claim to be well-
grounded, is not met.  


c.  Entitlement to service connection for right ankle and 
left heel disabilities secondary to the service-connected 
right knee disability.

With regard to the first requirement under Caluza, the Board 
notes that there is medical evidence of record demonstrating 
that the veteran currently suffers from a right ankle and a 
left heel disability.  The report of a October 1996 VA 
examination indicates that he was diagnosed with the 
residuals of an open reduction and internal fixation of a 
right ankle fracture and a left calcaneal fracture.  As will 
be addressed further below, an August 1994 record from St. 
Joseph Hospital indicates that the veteran was admitted to 
that facility after a ladder he was standing on slipped, 
causing him to jump from it and sustain a left closed 
nondisplaced calcaneal tuberosity fracture and a right closed 
tibial pilon fracture.  

Regarding the second requirement of Caluza, the Board notes 
that neither the veteran nor his representative claim that 
the veteran's right ankle or left heel disabilities resulted 
from his active duty service or for that matter, resulted 
from an injury or disease sustained during a period of active 
duty for training or injury during inactive duty training.  
Rather, they contend that the veteran's right ankle and left 
heel disabilities are secondary to the his service connected 
right knee disability.  

In this regard, the Board notes that during the October 1996 
RO hearing, the veteran testified that while on the ladder in 
August 1994, his service-connected right knee locked and 
forced him to jump from the ladder and fracture his right 
ankle and left heel (i.e. he testified that he would not have 
sustained these injuries but for the service-connected right 
knee disability).  The veteran gave a similar history during 
an October 1996 VA examination.

However, the contemporaneous medical evidence - specifically, 
the August 1994 report from St. Joseph Hospital, does not 
support this contention.  As noted, this report indicates 
that the ladder slipped and the veteran jumped from it.  
Nowhere in this report is the right knee disability 
mentioned.  Further, records from John D. West, M.D. 
documenting follow up treatment for these injuries from 
October 1994 to January 1995 do not mention the right knee 
disability as a cause of these injuries or otherwise.  Given 
that these contemporaneous records make no mention of the 
right knee disability having any relation to the August 1994 
injury, the Board simply does not find the veteran's account 
regarding the cause of the accident - that his right knee 
locked and caused him to jump from the ladder - credible.

Further, it is noted that none of the medical evidence of 
record, including the October 1996 VA examination report, 
demonstrate that the veteran's right ankle and/or left heel 
disability are proximately due to or the result of the 
service connected right knee disability, nor does the 
evidence tend to demonstrate that the right knee disability 
has aggravated either of these disabilities.  

As there is no indication that the veteran suffers from a 
right ankle disability or a left heel disability related in 
any way to service or to his service-connected right knee 
disability, the second and third requirements set forth in 
Caluza are not met.  The Board points out that contentions 
made by the veteran to the effect that he suffers from right 
ankle disability and left heel disabilities as a result of 
his right knee disability are not competent because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 




Conclusion

In sum, the Court has specifically held that a service 
connection claim is not well-grounded if there is no medical 
evidence to link a current disability with events in service 
or with a service-connected disability, or to show that a 
preexisting disability was aggravated during service. Caluza.  
The veteran has presented no competent medical evidence that 
he has hypertension that was incurred during a period of 
active duty service or that he has a jaw disorder that was 
aggravated by service.  Further, he has presented no 
competent medical evidence showing that his right ankle 
and/or left heel disability are related to his service-
connected right knee disability.  These claims therefore do 
not meet all the requirements set forth by the Court in 
Caluza for a claim to be found well-grounded.  Accordingly, 
the Board is compelled to find that the veteran's claims of 
entitlement to service connection for hypertension, a jaw 
disorder, a right ankle disability, and a left heel 
disability are not well-grounded. 

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.  


II.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for right knee 
disability.  

The veteran and his representative contend that a disability 
evaluation higher than that initially assigned following the 
grant of service connection for the right knee disability is 
warranted.  The Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that this 
particular claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v Derwinski, 1 Vet.App. 78 (1990).  
With respect to this claim, all relevant evidence has been 
fully developed and, therefore, the VA's duty to assist the 
veteran has been satisfied. Id.  

A review of the record reflects that service connection was 
established for a right disability by the currently appealed 
May 1996 decision.  This decision was based in part on a 
review of the veteran's service medical records which showed 
that he injured his right knee in 1983 (service records 
reflect that he fell from the trash can he was standing on 
while replacing a light bulb and twisted the knee) while 
serving with the National Guard (inactive duty training) and 
that he underwent a right knee arthroscopy and arthroscopic 
medial meniscectomy in August 1983. 

This decision was also based on the report of a March 1996 VA 
examination, the details of which will be discussed below.  
Based on the results of this examination, a disability 
evaluation of 10 percent was assigned for the right knee 
disability, effective October 19, 1995, the date of the 
veteran's claim. See 38 C.F.R. § 3.400 (1998).  

Recently, the Court noted that there was a distinction 
between a claim based on the veteran's dissatisfaction with 
the initial rating (a claim for an original rating) and a 
claim for an increased rating.  It was also indicated that in 
the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
founds, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court in AB v. Brown, 6 
Vet. App. 35 at 38 (1993) stated that a claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and it follows that an increased rating 
remains in controversy where less than the maximum is 
awarded.

With respect to this claim, the relevant evidence of record 
includes the March 1996 VA examination report, and the 
reports of subsequent VA examinations dated in October 1996, 
June 1997, and December 1997.  The March 1996 report notes 
the veteran's complaints of active right knee pain, and 
occasional swelling and locking.  Objective findings included 
that the veteran did not walk with a limp, that the right 
knee showed no atrophy or deformity, but that there was 
fairly marked anterior crepitance in the knee with flexion 
and extension; both such movements were noted to be full.  
There was no McMurray's sign, but there was mild anterior 
laxity on drawer testing in the right knee.  X-rays of the 
right knee taken in conjunction with this examination found 
mild medial compartment joint space narrowing.  The 
impression noted was residuals of a right knee injury, status 
post medial meniscectomy, with subsequent development of 
osteoarthritis in the knee.  

The October 1996 VA examination report notes that veteran's 
complaints of intermittent right knee aches and pain, and 
that he has had several episodes of locking of the knee.  
Objective findings included that the right knee showed some 
stiffness on motion, with motion limited from 0 to 90 
degrees.  The knee was stable to varus and valgus stress, and 
anterior and posterior drawer signs were negative.  The 
relevant impression noted was residuals of a partial medial 
right knee meniscectomy.  

The report of the June 1997 VA examination indicates that the 
veteran again complained of intermittent right knee pain, 
increased by walking, standing for periods of time, cold and 
damp weather, and climbing stairs.  The veteran noted that 
pain was occasionally accompanied by swelling, and that at 
times the knee locks.  Examination of the right knee revealed 
no evidence of fluid, that the knee was cold, and that there 
was no discoloration or redness.  Range of motion of the knee 
was within normal limits but with pain, and no drawer signs 
were elicited.  It was noted that X-rays taken in November 
1996 found the knee to be unremarkable, and that an magnetic 
resonance imaging (MRI) study found truncated posterior horn 
or medial meniscus.  The impression noted was status post 
medial meniscectomy.  

Finally, the report of the December 1997 VA examination 
indicates that the veteran complained of episodic right knee 
pain related to activity and weather changes.  He noted that 
the knee occasionally locks and occasionally swells.  He 
further noted some morning knee stiffness.  Examination of 
the knee revealed arthroscopic scars, mild tenderness over 
the medial aspect of the joint, but no signs of inflammation 
such as redness, heat, or swelling.  Range of motion testing 
showed flexion to 120 degrees and full extension.  
Ligamentous examination was in tact and there was no 
noticeable joint crepitus.  A moderate limp was noted.  The 
diagnosis noted was previous arthroscopic partial medial 
meniscectomy with continued symptoms.  

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (1998).

As noted above the veteran's service connected right knee 
disability has been rated as 10 percent disabling since 
October 19 1995, that date representing the day the veteran 
filed his claim for service connection for this disability.  
This disability is rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257 (1998), which contemplates slight knee impairment 
(recurrent subluxation or lateral instability); a 20 percent 
evaluation is provided when the impairment is moderate.

The veteran's right knee disability could also be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998), for 
osteoarthritis.  Under this code, osteoarthritis of the right 
knee, established by X-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate code, 
a rating of 10 percent is warranted for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  The Board points out that for 
the purpose of rating disability from arthritis, the knee is 
considered to be a major joint.  38 C.F.R. § 4.45 (1998).  

Limitation of motion for knees is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  In order to be 
eligible for a 10 percent disability rating under Diagnostic 
Code 5260 or Diagnostic Code 5261, the veteran's right knee 
flexion would have to be limited to 45 degrees or extension 
limited to 10 degrees, respectively; a 20 percent rating 
under these codes is provided when knee flexion is limited to 
30 degrees or extension is limited to 15 degrees.  

Further, the Board points out that the Court has expounded on 
the necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities. orbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
increased disability evaluation for the service-connected 
right knee disability.  The Board does find that this 
disability is more appropriately rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1998).  Specifically, while the recent range of motion 
studies conducted, noted above, would result in 
noncompensable evaluations under the limitation of motion 
codes (i.e. Diagnostic Codes 5260 and 5261), motion of the 
right knee disability is nevertheless limited, osteoarthritis 
of the right knee has been demonstrated by X-ray evidence, 
and the knee is a major joint.  Such findings warrant a 10 
percent disability evaluation under Diagnostic Code 5003.  

A rating higher than 10 percent for the service-connected 
right knee disability is not warranted due to functional 
limits placed on the veteran during flare-ups, to include 
pain, or due to weakened movement, excessive fatigability, 
and incoordination exhibited during the recent examination; 
the Board notes that pain is already reflected by the limited 
range of motion demonstrated, and finds that the functional 
loss associated with this disability is also appropriately 
reflected in the evaluation assigned to this disability under 
Diagnostic Code 5003.

As noted, the evidence of record does not demonstrate that 
the right knee is limited in flexion or extension to a 
compensable degree, and as such, an increased evaluation 
under either Diagnostic Code 5260 or 5261, respectively, 
while considered, is not warranted. 

The Board points out that as instability of the right knee is 
not currently demonstrated, separate evaluations under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998) are not for 
consideration.  See VAOPGCPREC 23-97 (July 1, 1997).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
gher evaluation.  Accordingly, staged ratings 
are not for application in the present case.


ORDER

The veteran's claim of entitlement to service connection for 
hypertension is not well-grounded and is therefore denied.

The veteran's claim of entitlement to service connection for 
a jaw disorder is not well-grounded and is therefore denied.

The veteran's claim of entitlement to service connection for 
a right ankle disability is not well-grounded and is 
therefore denied.

The veteran's claim of entitlement to service connection for 
a left heel disability is not well-grounded and is therefore 
denied.

An increased evaluation for the veteran's right knee 
disability is denied.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 
- 17 -


- 1 -


